Important Notice of Availability of Proxy Materials for the Shareholder Meeting of RICK'S CABARET INTERNATIONAL, INC. To Be Held On September 2, 2008 410 N. SAM HOUSTON PARKWAY HOUSTON, TEXAS 77060 COMPANY NUMBER ACCOUNT NUMBER CONTROL NUMBER This communication presents only an overview of the more complete proxy materials that are available to you on the Internet. We encourage you to access and review all of the important information contained in the proxy materials before voting. If you want to receive a paper or e-mail copy of the proxy materials you must request one. There is no charge to you for requesting a copy.
